DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 21 objected to because of the following informalities:  Claims 17 and 21 appear to written in an independent form yet referring back to claim 1, which claims 17 and 21 may be construed as dependent due to this referring back to claim 1. If the applicant intends to have claims 17 and 21 be interpreted as independent, it is suggested that the entire claim 1 be brought into claims 17 and 21 in order to prevent any possible ambiguity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu (US Patent No 7548776 B2).
Regarding claim 1, Sheu teaches a system to characterize subject body temperatures as normal or febrile ((col. 2 lines 10-12) the present invention is to provide a method and a system for performing fever triage, so as to rapidly and automatically triage fever patients and avoid making erroneous decisions)
	comprising one or more measurement device(s) to capture at least one body temperature of a subject, wherein the one or more measurement device(s) is (are) configured to measure a first temperature that correlates with deep body temperature (Region 1) and a second temperature from a peripheral body region that may undergo deep tissue vasoconstriction (Region 2) ((col. 2 lines 37-42) the system for performing fever triage comprises: a thermal image-detecting unit used for collecting and converting the body surface temperature of the testee to thermal image data; a visible light image-detecting unit (such as a CCD (Charged-Coupled Device) or CMOS camera) used for collecting visible light image data of the testee)
	and a processor programmed to compute a difference between the first temperature and the second temperature ((col. 2 lines 42-47) a processing unit connected to said thermal image-detecting unit and said visible light image-detecting unit, wherein the processing unit is used for analyzing and comparing the thermal image data with the visible light image data so as to determine if the testee has fever)
	when the first temperature exceeds a first threshold, characterize the subject as febrile when the difference between the first temperature and the second temperature exceeds a second threshold ((col. 4 lines 14-18)  step 120 is performed to determine if at least one "fever"-temperature block of the thermal image data is within a predetermined range, i.e. if the fever-temperature block is greater than a first predetermined temperature and smaller than a second predetermined temperature)

    PNG
    media_image1.png
    553
    673
    media_image1.png
    Greyscale

	and issue an alert when the subject is characterized as febrile ((col. 2 line 47) display unit used for showing the analysis result made by the processing unit).
	Regarding claim 2, Sheu teaches wherein at least one of the measurement device(s) is an infrared thermometer or thermal imager ((col. 3 line 25) The thermal image-detecting unit can be such as an infrared camera, etc.,)
	Regarding claim 3, Sheu teaches wherein temperature measurements of Region 1 and Region 2 are made substantially simultaneously ((col. 3 line 34) the visible light image data and the thermal image data both are taken…at the same time point).
	Regarding claim 6, Sheu teaches wherein the temperature of Region 2 is used as a second temperature cutoff ((col. 4 lines 14-18)  step 120 is performed to determine if at least one "fever"-temperature block of the thermal image data is within a predetermined range, i.e. if the fever-temperature block is greater than a first predetermined temperature and smaller than a second predetermined temperature, see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Husheer (US Patent No 20170095158 A1).
	Regarding claim 4, Sheu fails to teach wherein temperature measurements of Region 1 and Region 2 are made using a same measurement device.
	However, Husheer teaches wherein temperature measurements of Region 1 and Region 2 are made using a same measurement device ([0008] a device for measuring temperature comprising: first and second temperature sensors).
	Sheu and Husheer are considered analogous because both involve devices that measure temperature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform temperature measurements of two distinct regions using one single device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Tsuchimoto (US Patent No 20200060553 A1) and Bertchi (European Patent No 2459976B1).
	Regarding claim 5, Sheu fails to teach wherein Region 1 temperatures, or Region 2 temperatures, or both Region 1 temperatures and Region 2 temperatures are averaged over areas of >2mm2.
However, Tsuchimoto teaches temperatures are averaged (([0064] statistical data (average and standard deviation) for setting the normal temperature range).
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to calculate an average of temperatures.
	Sheu in view of Tsuchimoto fails to teach areas of >2mm2.
	However, Bertchi teaches areas of >2mm2 ([0039] the constant heat source was modelled as a flat ring, placed concentric with the sensor 1, such as to cover a surface area of about 3 cm2 and producing a constant power over its whole surface)
	Sheu and Bertchi are considered analogous because both involve sensors that measure body temperature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform measurements over a region of about 3 cm2, which is greater than 2mm2.
Claim(s) 7-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Tsuchimoto (US Patent No 20200060553 A1).
	Regarding claim 7, Sheu fails to teach wherein the first threshold for Region 1 temperature is adjusted based upon situational conditions, or environmental conditions, or both situational conditions and environmental conditions.
	However, Tsuchimoto teaches wherein the first threshold for Region 1 temperature is adjusted based upon situational conditions ([0057] The normal temperature range setting section 515 sets a normal temperature range (e.g., an expected value range of a normal temperature) of the user. More specifically, the normal temperature range setting section 515 sets the normal temperature range (the expected value range of the normal temperature) of the user in association with the time of the day (at each time). Further, the normal temperature range setting section 515 is configured to set the normal temperature range (the expected value range of the normal temperature) of the user based on the user's personal characteristic information from statistical data belonging to the same category as that of the user. More specifically, the normal temperature range setting section 515 sets, for example, “Ave±3σ” as the normal temperature range (the expected value range of the normal temperature) from statistical data (for example, average Ave and standard deviation a) of a person belonging to the same category (for example, the same age or sex) as the user).
	Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature threshold in response to situational factors such as characteristic information of the subject.
	Regarding claim 8, Sheu teaches the difference between Region 1 and Region 2 temperatures ((col. 2 lines 44-46) processing unit is used for analyzing and comparing the thermal image data with the visible light image data)
Sheu fails to teach wherein the first threshold for Region 1 temperature is adjusted based upon temperatures.
	However, Tsuchimoto teaches wherein the first threshold for Region 1 temperature is adjusted based upon temperatures ([0059] it is preferable that the normal temperature range setting section 515 learn the body temperature data of the user acquired in the past and stored in the storage section 517, and set (or correct) the normal temperature range of the user in consideration of a learned learning value).
	Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the comparison between the two measurements of the patient as a basis for adjusting the range of acceptable temperatures.
	Regarding claim 9, Sheu fails to teach wherein the first threshold for Region 1 temperature is regularly updated based upon recent test screening data.
	However, Tsuchimoto teaches wherein the first threshold temperature is regularly updated based upon recent test screening data ([0079] According to the exemplary embodiment, the body temperature data of the user acquired in the past is learned, and the user's normal temperature range (the expected value range of the normal temperature) is set (or corrected) in consideration of the learned learning value. Therefore, it is possible to further enhance the likelihood of the normal temperature range for each user due to the learning effect).
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to continuously correct the range of acceptable temperatures based on data acquired in the past.
Regarding claim 10, Sheu teaches a second threshold ((col. 4 line 18) a second predetermined temperature)
Sheu fails to teach wherein the threshold is adjusted based upon situational conditions, or environmental conditions, or both situational conditions and environmental conditions.
However, Tsuchimoto teaches wherein the first threshold for Region 1 temperature is adjusted based upon situational conditions ([0057] The normal temperature range setting section 515 sets a normal temperature range (e.g., an expected value range of a normal temperature) of the user. More specifically, the normal temperature range setting section 515 sets the normal temperature range (the expected value range of the normal temperature) of the user in association with the time of the day (at each time). Further, the normal temperature range setting section 515 is configured to set the normal temperature range (the expected value range of the normal temperature) of the user based on the user's personal characteristic information from statistical data belonging to the same category as that of the user. More specifically, the normal temperature range setting section 515 sets, for example, “Ave±3σ” as the normal temperature range (the expected value range of the normal temperature) from statistical data (for example, average Ave and standard deviation a) of a person belonging to the same category (for example, the same age or sex) as the user).
	Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature threshold in response to situational factors such as characteristic information of the subject.
Regarding claim 13, Sheu fails to teach wherein the first threshold comprises an average of more than one area on the subject.
However, Tsuchimoto teaches wherein the first threshold comprises an average of more than one area on the subject ([0064] statistical data (average and standard deviation) for setting the normal temperature range).
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature in a variety of areas on the subject and use the average values in order to determine the temperature range.
Regarding claim 14, Sheu teaches the processor is further programmed to characterize the subject as febrile ((col. 2 lines 42-47) a processing unit connected to said thermal image-detecting unit and said visible light image-detecting unit, wherein the processing unit is used for analyzing and comparing the thermal image data with the visible light image data so as to determine if the testee has fever)
Sheu fails to teach the one or more measurement device(s) are further configured to capture a third temperature measurement from another body region and the processor is further programmed to characterize the subject as febrile based on a combination of the difference between the first temperature and the second temperature and a difference between the first temperature and the third temperature.
However, Tsuchimoto teaches the one or more measurement device(s) are further configured to capture a third temperature measurement from another body region ([0037] The temperature information processing unit 50 is configured to obtain body temperature (deep body temperature) based on a thermal resistance value of the thermal resistor 115 forming one sensing portion 11a, a detected temperature of the first temperature sensor 111, a detected temperature of the second temperature sensor 112, a thermal resistance value of the thermal resistor 116 forming the other sensing portion 11b, a detected temperature of the third temperature sensor 113)
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure a third temperature and use this third measurement in combination with the first and second measurements in order to make the determination that the subject has a fever.
Regarding claim 15, Sheu fails to teach wherein a probability of infection is predicted based on Region 1 and Region 2 temperature measurements.
However, Tsuchimoto teaches wherein a probability of infection is predicted based on Region 1 and Region 2 temperature measurements ([0108] When the patient within 30 days after the surgery falls under the item of “body temperature>38° C”., warning display or warning sound (alarm) is output from the notification portion 54C as a suspicion of a surgical site (deep incision) wound infection). 
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a likelihood that the patient has an infection as a means to determine and alert the patient of a suspicion of infection.
Regarding claim 17, Sheu fails to teach a method of detecting a disease. 
However, Tsuchimoto teaches a method of detecting a disease ([0131] can be used to detect and notify the presence of the above-described specific disease risk).
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a system with all the limitations Sheu teaches for claim 1 in order to detect disease.
Regarding claim 18, Sheu fails to teach wherein the disease is caused by an infection.
However, Tsuchimoto teaches wherein the disease is caused by an infection ([0108] When the patient within 30 days after the surgery falls under the item of “body temperature>38° C”., warning display or warning sound (alarm) is output from the notification portion 54C as a suspicion of a surgical site (deep incision) wound infection).
Sheu and Tsuchimoto are considered analogous because both disclose devices that measure body temperature and detect fever. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect a disease caused by an infection with the aforementioned system.
Claim(s) 11, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Pompei (US Patent No 9470584 B2).
Regarding claim 11, Sheu teaches a second threshold ((col. 4 line 18) a second predetermined temperature)
Sheu fails to teach wherein the threshold is adjusted based upon the Region 1 temperature.
However, Pompei teaches wherein the threshold is adjusted based upon the Region 1 temperature ((col. 6 lines 30-32) the fever threshold may be modified and/or updated based on newly acquired temperature data).
Sheu and Pompei are considered analogous because both disclose methods of detecting a fever in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust a temperature threshold based on recently acquired temperature data.
Regarding claim 12, Sheu teaches a second threshold ((col. 4 line 18) a second predetermined temperature)
Sheu fails to teach wherein the threshold is regularly updated based upon recent data.
However, Pompei teaches wherein the threshold is regularly updated based upon recent data ((col. 6 lines 30-32) the fever threshold may be modified and/or updated based on newly acquired temperature data).
Sheu and Pompei are considered analogous because both disclose methods of detecting a fever in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to continuously adjust a temperature threshold based on recently acquired temperature data.
	Regarding claim 16, Sheu fails to teach wherein the processor is further configured to continually make febrile predictions using real-time or near real-time temperature measurement data.
	However, Pompei teaches wherein the processor is further configured to continually make febrile predictions using real-time or near real-time temperature measurement data ((col. 9 line 52) allows temperatures to be monitored closer to real-time).
	Sheu and Pompei are considered analogous because both disclose methods of detecting a fever in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to monitor temperatures in real time in order to alert the patient of the onset of a fever in real time.
	Regarding claim 21, Sheu fails to teach a method of predicting infection epidemiology.
	However, Pompei teaches a method of predicting infection epidemiology ((col. 2 lines 43-46) processes the adjusted temperature measurements to indicate a disease outbreak in a geographic area based on a change in adjusted temperature measurements over a time period).
	Sheu and Pompei are considered analogous because both disclose methods of detecting a fever in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a system with all the limitations Sheu teaches for claim 1 in order to indicate a disease outbreak.
Claim(s) 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Tsuchimoto as applied to claim 17 above, and further in view of Cogley (US Patent No 20200214649 A1).
	Regarding claim 19, Sheu in view of Tsuchimoto fails to teach wherein the disease is a coronavirus disease.
	However, Cogley teaches wherein the disease is a coronavirus disease ([0006] the present invention provides an improved detection of COVID-19 method).
	Sheu and Cogley are considered analogous because they both disclose methods of diagnosing medical conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the present system to detect a coronavirus disease such as COVID-19.
	Regarding claim 20, Sheu in view of Tsuchimoto fails to teach wherein the coronavirus disease is COVID-19.
	However, Cogley teaches wherein the coronavirus disease is COVID-19 ([0006] the present invention provides an improved detection of COVID-19 method).
	Sheu and Cogley are considered analogous because they both disclose methods of diagnosing medical conditions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the present system to detect a coronavirus disease such as COVID-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Patent No 20180085070 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sitvoric (US Patent No 20170156594 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US Patent No 20170128052 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubinstein (US Patent No 6852085 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793